IN THE UNITED sTAt ES. BANKRUPTCY COURT

FOR THE RISTAIGT Off Riga WARE
In re: §.. Chapter 11
§ AMER AE
BOY SCOUTS OF AMERICA AND § Case No. 20-10343 (LSS)
DELAWARE BSA, LLC. et. al.! (Jointly Administered)

 

Debtors. Related Docs: 2029, 2144

Cn Lr Lr Lr Lr

Hearing Date: Feb. 17, 2021 at 10:00 a.m. (ET)

 

CORRECTED RESPONSE TO CENTURY’S MOTION TO COMPEL
ICHOR CONSULTING, LLC TO SUBMIT THE DISCLOSURES
REQUIRED BY FEDERAL RULE OF BANKRUPTCY PROCEDURE 2019

J. Chad Edwards, Esquire, d/b/a as Ichor Consulting (“JCE”), by its undersigned counsel,
hereby submits this Corrected Response to Century's Motion to Compel Ichor Consulting, LLC to
Submit the Disclosures Required by Federal Rule of Bankruptcy Procedure 2019 (the “Motion”)
[Docket No. 2029]. In support of this Corrected Response, JCE respectfully states as follows:

1. JCE made an appearance on January 6, 2021, [Docket No.1903] on ‘behalf of
various child sexual abuse tort claimants.” The total number of claimants covered is 48. JCE’s
purpose in filing the entry of appearance was to keep apprised of events.

2 While JCE is also assisting a State law firm, for those 48 claimants identified above,
JCE is not “acting in concert to advance their common interests.” FED. R. BANKR. PROC. §
2019(b)(1)(A).

3. As such, JCE is not required to file a RULE 2019 disclosure and nor are the insurers

entitled to request such from him.

 

' The Debtors of the Chapter 11 cases, together with the last four digits of the Debtor’s federal tax
identification number, as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’
mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.

 
4. JCE’s February 10, 2021, joinder, response and objection was based upon the
mistaken understanding that claimants represented by him were part of the Coalition. They are not.

Ee This filing is intended to replace and correct the February 10, 202, joinder, response
and objection.

WHEREFORE, J. Chad Edwards, Esquire, d/b/a Ichor Consulting, LLC, respectfully
requests an Order denying Century’s Motion to Compel Ichor Consulting, LLC and to grant such

other relief as may be warranted.

Dated: February 12, 2021 Respectfully submitted,
Wilmington, Delaware

/s/ Bernard G. Conaway
Bernard G. Conaway, Esquire (DE 2856)
1007 North Orange Street, Suite 400
Wilmington, DE 19801
Telephone: (302) 428-9350
Facsimile: (844) 364-0137
Email: bgc@conaway-legal.com

Counsel for J. Chad Edwards, Esq. d/b/a
Ichor Consulting LLC

 
